     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 1 of 12 Page ID #:1172



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   RICHARD P.,                        )          NO. CV 19-10246-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )          MEMORANDUM OPINION
                                        )
14   ANDREW SAUL, Commissioner of       )
     Social Security,                   )
15                                      )
                    Defendant.          )
16   ___________________________________)

17

18                                    PROCEEDINGS

19

20         Plaintiff filed a complaint on December 3, 2019, seeking review

21   of the Commissioner’s denial of benefits.        The parties consented to

22   proceed before a United States Magistrate Judge on April 13, 2020.

23   Plaintiff filed “Plaintiff’s Motion for Remand” on April 15, 2020.

24   Defendant filed a motion for summary judgment on May 15, 2020.

25   Plaintiff filed “Plaintiff’s Reply Brief” on May 21, 2020.           The Court

26   has taken the motions under submission without oral argument.            See

27   L.R. 7-15; “Order,” filed December 17, 2019.

28   ///
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 2 of 12 Page ID #:1173



 1                                     BACKGROUND

 2

 3        Plaintiff seeks disability insurance benefits, alleging an

 4   inability to work beginning December 31, 2014, based primarily on

 5   headaches and anxiety/panic attacks (Administrative Record (“A.R.”)

 6   118-19, 208, 267).1    Plaintiff’s insured status expired on

 7   December 31, 2016 (A.R. 56; Plaintiff’s Motion at 2).

 8

 9        The Administrative Law Judge (“ALJ”) examined the medical record

10   and heard testimony from Plaintiff and a vocational expert (A.R. 54-

11   66, 108-31).   Plaintiff testified that he could not work in 2015 and

12   2016 because of, inter alia, “incredible migraines” and “panic attacks

13   and anxiety attacks that I couldn’t even go out to a restaurant

14   without passing out from anxiety . . .” (A.R. 118-19).

15

16        The ALJ found that, through the date last insured, Plaintiff had

17   severe impairments, including migraine headaches and a mental

18   impairment (A.R. 56-59).     However, the ALJ also found that, through

19   the date last insured, Plaintiff retained the residual functional

20   capacity to perform simple, unskilled medium work not requiring

21   contact with the public or more than occasional contact with coworkers

22   and supervisors (A.R. 56-59).      The ALJ believed that Plaintiff’s

23   testimony exaggerated the intensity, persistence and limiting effects

24   of Plaintiff’s symptoms (A.R. 60-63).        In reliance on the vocational

25

26
          1
               In the administrative proceedings, Plaintiff also
27   alleged other impairments, but the discussion in Plaintiff’s
     motion appears to be confined exclusively to headaches and
28   anxiety/panic attacks.

                                            2
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 3 of 12 Page ID #:1174



 1   expert’s testimony, the ALJ determined that there existed significant

 2   numbers of jobs performable by a person having the residual functional

 3   capacity the ALJ found to exist (A.R. 64-66).         The Appeals Council

 4   considered additional evidence newly submitted by Plaintiff, but

 5   denied review (A.R. 7-9).

 6

 7                                STANDARD OF REVIEW

 8

 9         Under 42 U.S.C. section 405(g), this Court reviews the

10   Administration’s decision to determine if: (1) the Administration’s

11   findings are supported by substantial evidence; and (2) the

12   Administration used correct legal standards.         See Carmickle v.

13   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

14   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

15   682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is “such

16   relevant evidence as a reasonable mind might accept as adequate to

17   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

18   (1971) (citation and quotations omitted); see also Widmark v.

19   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

20

21         If the evidence can support either outcome, the court may

22         not substitute its judgment for that of the ALJ.         But the

23         Commissioner’s decision cannot be affirmed simply by

24         isolating a specific quantum of supporting evidence.

25         Rather, a court must consider the record as a whole,

26         weighing both evidence that supports and evidence that

27         detracts from the [administrative] conclusion.

28   ///

                                            3
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 4 of 12 Page ID #:1175



 1   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

 2   quotations omitted).

 3

 4         Where, as here, the Appeals Council “considers new evidence in

 5   deciding whether to review a decision of the ALJ, that evidence

 6   becomes part of the administrative record, which the district court

 7   must consider when reviewing the Commissioner’s final decision for

 8   substantial evidence.”     Brewes v. Commissioner, 682 F.3d at 1163.

 9   “[A]s a practical matter, the final decision of the Commissioner

10   includes the Appeals Council’s denial of review, and the additional

11   evidence considered by that body is evidence upon which the findings

12   and decision complained of are based.”        Id. (citations and quotations

13   omitted).2   Thus, this Court has reviewed the evidence submitted for

14   the first time to the Appeals Council.

15

16                                     DISCUSSION

17

18         After consideration of the record as a whole, Defendant’s motion

19   is granted and Plaintiff’s motion is denied.         The Administration’s

20   findings are supported by substantial evidence and are free from

21   ///

22

23         2
               And yet, the Ninth Circuit sometimes had stated that
     there exists “no jurisdiction to review the Appeals Council’s
24   decision denying [the claimant’s] request for review.” See,
25   e.g., Taylor v. Commissioner, 659 F.3d 1228, 1233 (9th Cir.
     2011); but see Smith v. Berryhill, 139 S. Ct. 1765 (2019) (court
26   has jurisdiction to review Appeals Council’s dismissal of request
     for review as untimely); see also Warner v. Astrue, 859 F. Supp.
27   2d 1107, 1115 n.10 (C.D. Cal. 2012) (remarking on the seeming
     irony of reviewing an ALJ’s decision in the light of evidence the
28   ALJ never saw).

                                            4
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 5 of 12 Page ID #:1176



 1   material3 legal error.

 2

 3   I.   The ALJ Did Not Err by Discounting the Credibility of Plaintiff’s

 4        Subjective Complaints.

 5

 6        An ALJ’s assessment of a claimant’s credibility is entitled to

 7   “great weight.”    Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir.

 8   1990); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985).            Where, as

 9   here, an ALJ finds that the claimant’s medically determinable

10   impairments reasonably could be expected to cause some degree of the

11   alleged symptoms of which the claimant subjectively complains, any

12   discounting of the claimant’s complaints must be supported by

13   specific, cogent findings.      See Berry v. Astrue, 622 F.3d 1228, 1234

14   (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);

15   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996)

16   (indicating that ALJ must offer “specific, clear and convincing”

17   reasons to reject a claimant’s testimony where there is no evidence of

18   “malingering”).4   An ALJ’s credibility finding “must be sufficiently

19
          3
               The harmless error rule applies to the review of
20
     administrative decisions regarding disability. See Garcia v.
21   Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
     Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).
22
          4
               In the absence of an ALJ’s reliance on evidence of
23   “malingering,” most recent Ninth Circuit cases have applied the
     “clear and convincing” standard. See, e.g., Leon v. Berryhill,
24   880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
25   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
26   F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
     1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995, 1014-
27   15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000 WL
     1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting earlier
28                                                           (continued...)

                                            5
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 6 of 12 Page ID #:1177



 1   specific to allow a reviewing court to conclude the ALJ rejected the

 2   claimant’s testimony on permissible grounds and did not arbitrarily

 3   discredit the claimant’s testimony.”       See Moisa v. Barnhart, 367 F.3d

 4   882, 885 (9th Cir. 2004) (internal citations and quotations omitted);

 5   see also Social Security Ruling (“SSR”) 96-7p (explaining how to

 6   assess a claimant’s credibility), superseded, SSR 16-3p (eff. Mar. 28,

 7   2016).5      As discussed below, the ALJ stated sufficient reasons for

 8   deeming Plaintiff’s subjective complaints less than fully credible.

 9

10          The ALJ determined that the objective medical evidence was

11   inconsistent with Plaintiff’s claimed inability to function (A.R. 59-

12   63).       An ALJ permissibly may rely in part on a lack of supporting

13   objective medical evidence in discounting a claimant’s allegations of

14   disabling symptomatology.      See Burch v. Barnhart, 400 F.3d 676, 681

15   (9th Cir. 2005) (“Although lack of medical evidence cannot form the

16   sole basis for discounting pain testimony, it is a factor the ALJ can

17   consider in his [or her] credibility analysis.”); Rollins v.

18   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (same); see also

19   Carmickle v. Commissioner, 533 F.3d at 1161 (“Contradiction with the

20   medical record is a sufficient basis for rejecting the claimant’s

21
            4
22         (...continued)
     cases). In the present case, the ALJ’s findings are sufficient
23   under either standard, so the distinction between the two
     standards (if any) is academic.
24
            5
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                            6
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 7 of 12 Page ID #:1178



 1   subjective testimony”); SSR 16–3p (“[O]bjective medical evidence is a

 2   useful indicator to help make reasonable conclusions about the

 3   intensity and persistence of symptoms, including the effects those

 4   symptoms may have on the ability to perform work-related activities

 5   . . .”).

 6

 7        The ALJ also pointed out that Plaintiff advised one of his

 8   treating physicians that his headaches were adequately controlled by

 9   an over-the-counter medication (Advil) (A.R. 60; see also A.R. 608,

10   612).   See Warre v. Commissioner, 439 F.3d 1001, 1006 (9th Cir. 2006)

11   (“Impairments that can be controlled effectively with medication are

12   not disabling for the purpose of determining eligibility for SSI

13   benefits.”) (citations omitted); see also 20 C.F.R. §§ 404.1529(c)(3),

14   416.929(c)(3) (effectiveness of medication and treatment is a relevant

15   factor in determining the severity of a claimant’s symptoms);

16   Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (a favorable

17   response to treatment can undermine a claimant’s complaints of

18   debilitating pain or other severe symptoms); Morgan v. Commissioner,

19   169 F.3d 595, 599 (9th Cir. 1999) (ALJ properly discredited claimant’s

20   subjective complaints by citing physician’s report that symptoms

21   improved with medication); Tidwell v. Apfel, 161 F.3d 599, 602 (9th

22   Cir. 1999) (ALJ did not err in considering that medication “aided”

23   claimant’s symptoms in assessing claimant’s credibility).

24

25        The ALJ also specifically observed that a treating physician had

26   discussed with Plaintiff the possibility of using more potent

27   medication for Plaintiff’s headaches, but Plaintiff declined to pursue

28   the matter (A.R. 60; see also A.R. 492, 612).         A claimant’s failure to

                                            7
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 8 of 12 Page ID #:1179



 1   pursue more aggressive treatment for an allegedly disabling impairment

 2   properly may cast doubt on a disability claimant’s credibility.               See

 3   Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012); Fair v. Bowen,

 4   885 F.2d 597, 603 (9th Cir. 1989).         In the same vein, the relatively

 5   conservative nature of a claimant’s treatment properly may factor into

 6   the evaluation of the claimant’s subjective complaints.           See

 7   Tommasetti v. Astrue, 533 F.3d at 1039-40; Parra v. Astrue, 481 F.3d

 8   742, 751 (9th Cir. 2007), cert. denied, 552 U.S. 1141 (2008);

 9   Osenbrock v. Apfel, 240 F.3d 1157, 1166 (9th Cir. 2001).

10

11        Additionally, the ALJ observed that, during the relevant time

12   period, Plaintiff did not consistently report to his treatment

13   providers the same intensity of symptoms claimed in Plaintiff’s

14   testimony (A.R. 62).     Indeed, Plaintiff sometimes reported improving

15   mental health symptoms, and, as already indicated, reported headaches

16   adequately controlled with Advil (A.R. 608, 612, 615, 618, 620).

17   Inconsistent reports of symptoms properly may undercut a claimant’s

18   credibility.   See Molina v. Astrue, 674 F.3d at 1112 (claimant’s

19   inconsistencies can adversely impact claimant’s credibility); Verduzco

20   v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999) (inconsistences in a

21   claimant’s statements were among the “clear and convincing reasons”

22   for discounting claimant’s credibility).

23

24        It may be that not all of the ALJ’s stated reasons for

25   discounting Plaintiff’s subjective symptomatology are legally valid.

26   However, notwithstanding the invalidity of one or more of an ALJ’s

27   stated reasons, a court may uphold an ALJ’s credibility determination

28   where sufficient valid reasons have been stated.          See Carmickle v.

                                            8
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 9 of 12 Page ID #:1180



 1   Commissioner, 533 F.3d at 1162-63.         In the present case, the ALJ

 2   stated sufficient valid reasons to allow this Court to conclude that

 3   the ALJ discounted Plaintiff’s credibility on permissible grounds.

 4   See Moisa v. Barnhart, 367 F.3d at 885.        The Court therefore defers to

 5   the ALJ’s credibility determination.        See Lasich v. Astrue, 252 Fed.

 6   App’x 823, 825 (9th Cir. 2007) (court will defer to Administration’s

 7   credibility determination when the proper process is used and proper

 8   reasons for the decision are provided); accord Flaten v. Secretary of

 9   Health & Human Services, 44 F.3d 1453, 1464 (9th Cir. 1995).6

10

11   II.   Substantial Evidence Supports the ALJ’s Conclusion that Plaintiff

12         was Not Disabled During the Relevant Time Period.

13

14         Substantial evidence supports the ALJ’s ultimate conclusion.

15   Apart from Plaintiff’s subjective complaints, little record evidence

16   suggests that Plaintiff’s impairments deprived Plaintiff of the

17   capacity to work for any continuous 12 month period between

18   December 31, 2014 and December 31, 2016.7        See Krumpelman v. Heckler,

19   767 F.2d 586, 589 (9th Cir. 1985), cert. denied, 475 U.S. 1025 (1986)

20   (claimant must prove impairments prevented work for 12 continuous

21   months); see also Flaten v. Secretary of Health and Human Services, 44

22

23         6
               The Court should not and does not determine the
     credibility of Plaintiff’s testimony concerning his subjective
24
     symptomatology. Absent legal error, it is for the
25   Administration, and not this Court, to do so. See Magallanes v.
     Bowen, 881 F.2d 747, 750, 755–56 (9th Cir. 1989).
26
           7
               Although the Administrative Record is lengthy, many of
27   the documents in the record postdate the relevant time period and
     many of the documents within the relevant time period were copied
28   into the record more than once.

                                            9
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 10 of 12 Page ID #:1181



 1   F.3d at 1458 (where claimants apply for benefits after the expiration

 2   of their insured status based on a current disability, the claimants

 3   “must show that the current disability has existed continuously since

 4   some time on or before the date their insured status lapsed”).

 5

 6         Significantly, no physician opined that Plaintiff was ever

 7   totally disabled during the relevant time period.          See Matthews v.

 8   Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (in upholding the

 9   Administration’s decision, the Court emphasized: “None of the doctors

10   who examined [claimant] expressed the opinion that he was totally

11   disabled” or “implied that [claimant] was precluded from all work

12   activity”) (emphasis original); accord Curry v. Sullivan, 925 F.2d

13   1127, 1130 n.1 (9th Cir. 1990).       Non-examining state agency physicians

14   opined that Plaintiff could work during the relevant time period (A.R.

15   137-39).

16

17         The vocational expert testified that a person with the residual

18   functional capacity the ALJ found to have existed could perform jobs

19   existing in significant numbers (A.R. 125-29).          The ALJ properly

20   relied on this testimony in finding Plaintiff not disabled.            See

21   Johnson v. Shalala, 60 F.3d 1428, 1435-36 (9th Cir. 1995); Barker v.

22   Secretary, 882 F.2d 1474, 1478-80 (9th Cir. 1989); Martinez v.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                            10
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 11 of 12 Page ID #:1182



 1   Heckler, 807 F.2d 771, 775 (9th Cir. 1986).8

 2

 3         To the extent the evidence of record is conflicting, the ALJ

 4   properly resolved the conflicts.       See Treichler v. Commissioner, 775

 5   F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to the ALJ” to

 6   resolve conflicts and ambiguities in the record).          The Court must

 7   uphold the administrative decision when the evidence “is susceptible

 8   to more than one rational interpretation.”         Andrews v. Shalala, 53

 9   F.3d 1035, 1039-40 (9th Cir. 1995).         The Court will uphold the ALJ’s

10   rational interpretation of the evidence in the present case

11   notwithstanding any conflicts in the record.

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22

23
           8
               Hypothetical questions posed to a vocational expert
24   need not include all conceivable limitations that a favorable
25   interpretation of the record might suggest to exist – only those
     limitations the ALJ finds to exist. See, e.g., Bayliss v.
26   Barnhart, 427 F.3d 1211, 1217-18 (9th Cir. 2005); Rollins v.
     Massanari, 261 F.3d at 857; Magallanes v. Bowen, 881 F.2d at
27   756-57; Martinez v. Heckler, 807 F.2d at 773-74. Here, the
     hypothetical question posed to the vocational expert included all
28   limitations the ALJ found to exist.

                                            11
     Case 2:19-cv-10246-E Document 17 Filed 06/02/20 Page 12 of 12 Page ID #:1183



 1                                      CONCLUSION

 2

 3        For all of the foregoing reasons,9 Plaintiff’s motion for remand

 4   is denied and Defendant’s motion for summary judgment is granted.

 5

 6        LET JUDGMENT BE ENTERED ACCORDINGLY.

 7

 8              DATED: June 2, 2020.

 9

10
                                                     /s/
11                                              CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24
          9
25             The Court has considered and rejected each of
     Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   Administration. See generally McLeod v. Astrue, 640 F.3d 881,
     887-88 (9th Cir. 2011) (discussing the standards applicable to
28   evaluating prejudice).

                                            12
